              Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 1 of 9



1    Michael F. Ram (SBN 104805)
     mram@forthepeople.com
2
     Marie N. Appel (SBN 187483)
3    mappel@forthepeople.com
     MORGAN & MORGAN
4    COMPLEX LITIGATION GROUP
     711 Van Ness Avenue, Suite 500
5
     San Francisco, CA 94102
6    Telephone: (415) 358-6913
     Telephone: (415) 358-6293
7
     Benjamin R. Osborn (appearing Pro Hac Vice)
8
     102 Bergen Street
9    Brooklyn, NY 11201
     Phone: (347) 645-0464
10   Email: ben@benosbornlaw.com
11
     Attorneys for Plaintiffs
12   and the Proposed Class

13                                THE UNITED STATES DISTRICT COURT

14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                    SAN FRANCISCO DIVISION

16
     MEREDITH CALLAHAN and LAWRENCE                Case No.: 3:20-cv-09203-EMC
17   GEOFFREY ABRAHAM, individually and on
     behalf of all others similarly situated,      OPPOSITION TO MOTION TO STAY
18
                    Plaintiffs,                    DISCOVERY
19

20   v.                                            Hearing Date: April 29, 2021
                                                   Time: 1:30 P.M.
21   PEOPLECONNECT, INC., a Delaware               Location: Courtroom 5
     Corporation; PEOPLECONNECT INC.,              The Honorable Edward M. Chen
22
     a California Corporation; CLASSMATES
23   MEDIA CORPORATION, a Delaware
     Corporation; and DOES 1 through 50,
24   inclusive,
25
                    Defendants.
26

27

28



     PLAINTIFFS’ OPPOSITION TO MOTION                               NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
               Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 2 of 9



1    I.     INTRODUCTION
2           Plaintiffs Meredith Callahan and Lawrence Geoffrey Abraham (“Plaintiffs”) filed a
3    complaint against Defendant Classmates.com (“Classmates”)1 in this action for (1) violation
4    of California’s Right of Publicity Statute, Cal. Civ. Code § 3344; (2) violation of the California
5    Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”); (3) intrusion upon
6    seclusion; and (4) unjust enrichment. Class Action Complaint For Violation Of Cal. Civ. Code
7    § 3344, And Cal. Bus. & Prof. Code § 17200, Intrusion Upon Seclusion, Unjust Enrichment
8    (ECF 2)(“Compl.”) ¶¶ 73-96. Plaintiffs allege that Classmates “knowingly use[s] the names,
9    photographs, cities of residence, schools attended, likenesses, and identities in its Classmates
10   Yearbook Collection on and in its products and services” that include an online subscription
11   service, reprinted yearbooks and targeted ads to drive Internet users to first its free site, and to
12   entice users to purchase a subscription. E.g., Compl. ¶¶ 8, 9, 26, 27. Classmates has moved to
13   dismiss the complaint and now also moves to stay discovery pending the resolution of the
14   motion to dismiss. Classmates’s motion to stay discovery should be denied because Classmates
15   has not met the high burden of showing that a stay of discovery is appropriate. Here,
16   Classmates’s motion to dismiss will not dispose of the entire case, and resolution of the motion
17   to dismiss involves factual issues thus discovery should be permitted, not stayed. Accordingly,
18   Classmates’s motion to stay discovery should be denied.
19   II.    STATEMENT OF RELEVANT FACTS2
20          Defendant Classmates digitally scanned and extracted the names and photographs of
21   millions of students, then created a searchable database on which Classmates users may search
22   by name and location for the photograph of any student. Compl. ¶¶ 3, 24, 31. Classmates used
23   student names and photographs to advertise and promote website subscriptions costing $3 per
24   month and reprinted yearbook copies costing $99.95. Id. ¶ 7. Classmates’s primary advertising
25   technique is to provide limited access to low-resolution versions of student photographs for free
26
     1
27     Classmates.com is owned and operated by PeopleConnect, Inc., the named Defendant in this
     lawsuit. Plaintiffs refer to Classmates.com and PeopleConnect, Inc. collectively as “Classmates.”
     2
28     A complete statement of facts is set out in Plaintiffs’ Opposition to Defendant’s Motion to
     Dismiss and Motion to Strike filed in conjunction with this brief.

     PLAINTIFFS’ OPPOSITION TO MOTION                  1                       NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
               Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 3 of 9



1    on its website. Compl. ¶¶ 3, 8, 9, 28, 29, 31, 46, 47, 57. Classmates uses the photos and
2    information to entice users to click to see more to sign up for a paid monthly subscription plan
3    or to purchase yearbook reprints. Id. ¶¶ 23-32, 41-50. Plaintiffs are individuals whose
4    likenesses in photos and information was used, without their consent, by Classmates to solicit
5    new paid users of its web site. Id. ¶¶ 2, 5, 10, 20, 36, 37, 55, 61.
6    III.   ARGUMENT
7           A.      Defendant has not met the high burden to show a stay of discovery is
                    appropriate.
8

9           “[T]he Federal Rules of Civil Procedure do not provide for automatic or blanket stays of
10   discovery[.]” San Francisco Tech. v. Kraco Enterprises LLC, No. 5:11-CV-00355 EJD, 2011
11   WL 2193397, at *2 (N.D. Cal. June 6, 2011) (internal citations omitted).
12          A party seeking a stay of discovery carries the heavy burden of making a “strong
13   showing” why discovery should be denied. See, e.g., Blankenship v. Hearst Corp., 519 F.2d
14   418, 429 (9th Cir. 1975) (party seeking a stay of discovery carries the heavy burden of making
15   a “strong showing” why discovery should be denied). Defendant’s idle speculation and
16   argument in conclusory fashion that its motion to dismiss will succeed does not meet the high
17   burden to justify a stay in discovery. Gray v. First Winthrop Corp. 133 F.R.D. 39, 40 (N.D.
18   Cal. 1990).
19          Northern District courts apply a two-pronged test to determine whether to say discovery
20   pending resolution of a dispositive motion. “First, a pending motion must be potentially
21   dispositive of the entire case, or at least dispositive on the issue at which discovery is directed.
22   [Citations.] Second, the court must determine whether the pending motion can be decided
23   absent discovery. [Citations.]” Singh v. Google, Inc., No. 16-CV-03734-BLF, 2016 WL
24   10807598, at *1 (N.D. Cal. Nov. 4, 2016) (citing Pac. Lumber Co. v. Nat’l Union Fire Ins. Co.
25   of Pittsburgh, PA, 220 F.R.D. 349, 351 (N.D. Cal. 2003)). “In applying this two-factor test, the
26   court must take a ‘preliminary peek’ at the merits of the pending dispositive motion to assess
27   whether a stay is warranted.” Id. at *1 (citing Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 602
28   (D. Nev. 2011)).


     PLAINTIFFS’ OPPOSITION TO MOTION                  2                       NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
              Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 4 of 9



1           Here, neither requirement of the test is met. Even if the motion to dismiss were
2    meritorious, which it is not, it would not dispose of the entire case. In addition, the motion to
3    dismiss raises factual issues that should not be resolved without discovery. Accordingly, the
4    Court should deny Classmate’s motion to stay.
5                   1.      The pending motion to dismiss, if granted, would not be dispositive of
6                           the entire case.

7           In determining whether a pending motion would potentially dispose of the entire case,
8    or at least of the issue at which discovery is directed, “the Court should . . . take a preliminary
9    peek at the merits of the allegedly dispositive motion to see if on its face there appears to be an
10   immediate and clear possibility that it will be granted.” GTE Wireless, Inc. v. Qualcomm, Inc.,
11   192 F.R.D. 284, 286 (S.D. Cal. 2000). Here, Classmate’s motion to dismiss does not
12   demonstrate an “immediate and clear possibility” that its motion will be granted.
13                          a)      Plaintiffs are not required to arbitrate their claims against
14                                  Classmates.

15          Plaintiffs did not agree to arbitrate their claims with Classmates. Plaintiffs are not
16   Classmates users and do not have accounts on Classmates.com. ECF No. 1 at ¶¶ 19, 35.
17   Plaintiffs never saw the Terms of Service (“TOS”) that included the arbitration agreement.
18   Paragraph 13 of Exhibit 1 to Declaration Of Tara Mcguane (ECF 27) (“Mcguane Decl.”). Thus,
19   Plaintiffs never assented to the arbitration provision. Nor did Plaintiffs’ counsel’s investigation
20   bind Plaintiffs to the arbitration agreement. First, Classmates’ TOS forbids the creation of
21   accounts “on behalf of another person” and states that the user “may not assign or transfer your
22   rights to any third party.” Paragraphs 5, 14 of Exhibit 1 to Mcguane Decl. Thus, a user has no
23   authority to create an agreement on behalf of any other person. See County of Contra Costa v.
24   Kaiser Found. Health, 47 Cal. App. 4th 237, 243 (1996) (“All nonsignatory arbitration cases
25   are grounded in the authority of the signatory to contract . . . on behalf of the nonsignatory.”).
26   Next, a signatory to an arbitration agreement (here, Classmates) cannot enforce an arbitration
27   agreement against non-signatories (Plaintiffs). See Wallace v. Amsurg Holdings, Inc., No.
28   6:15-cv-01548-MC, 2015 WL 7568592, at *5 (D. Or. Nov. 24, 2015) (stating “[b]asic fairness


     PLAINTIFFS’ OPPOSITION TO MOTION                  3                      NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
              Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 5 of 9



1    principles” preclude “the extraordinary step of binding a nonsignatory to an arbitration
2    agreement.” (quoting Legacy Wireless Services, Inc. v. Human Capital, L.L.C., 314 F. Supp. 2d
3    1045, 1055 (D. Or. 2004)). In addition, the arbitration agreement is unconscionable and thus
4    cannot be enforced.
5           Thus, Classmates cannot require Plaintiffs to arbitrate here.
6                           b)     The Communications Decency Act Does not preempt Plaintiffs’
7                                  claims.

8           Section 230 of the Communications Decency Act (“CDA”) does not bar Plaintiffs’
9    claims because Classmates has created much of the content at issue. Classmates extracted
10   images of Plaintiffs and information about Plaintiffs to create new content in the form of an
11   online database, advertisements, marketing e-mails, banners, and messages. Compl. (ECF 2) ¶¶
12   3, 24, 31. Moreover, as discussed more thoroughly in Plaintiffs’ Opposition to Motion to
13   Dismiss and Motion to Strike, Classmates’ misappropriation is not protected by section 230
14   because the content from which Classmates extracted information, the yearbooks, was not
15   intended by its original creators to be published on the Internet. Batzel v. Smith, 333 F.3d 1018,
16   1034 (9th Cir. 2003), superseded in part by statute on other grounds as stated in Breazeale v.
17   Victim Servs., Inc., 878 F.3d 759, 766–67 (9th Cir. 2017) (CDA immunity exists only “when a
18   third person or entity that created or developed the information in question furnished it to the
19   provider or user under circumstances in which a reasonable person . . . would conclude that the
20   information was provided for publication on the Internet) (emphasis added); Fair v.
21   Roommates, 521 F.3d 1157, 1170-71 (9th Cir. 2008) (“[I]f the editor publishes material that he
22   does not believe was tendered to him for posting online, then he is the one making the
23   affirmative decision to publish, and so he . . . [is] not entitled to CDA immunity.”) (emphasis
24   added). Because Classmates has created the content at issue, and because the extracted
25   information that Classmates used was not intended to be posted on the Internet, The CDA does
26   not apply, and Defendant’s motion to dismiss is not dispositive on this basis.
27   \\\
28   \\\


     PLAINTIFFS’ OPPOSITION TO MOTION                 4                      NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
              Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 6 of 9



                            c)      The First Amendment does not provide Classmates with
1
                                    immunity.
2           Classmates’s argument that the First Amendment protects its dissemination of the
3    Plaintiffs’ photos and information should be rejected. The First Amendment does not protect
4    the dissemination of personal information and images of other people where, as here, no public
5    interest or transformative use is involved. See Hilton v. Hallmark Cards, 599 F.3d 894, 909
6    n.11 (9th Cir. 2010) (“We . . . leave for another day the question of whether the First
7    Amendment furnishes a defense to misappropriation of publicity that is broader than the
8    transformative use or public interest.”). Thus, the First Amendment does not shield Classmates
9    from Plaintiffs’ claims.
10
                            d)      California’s anti-SLAPP statute does not shield defendant’s
11                                  conduct.
12          California’s anti-SLAPP statute does not apply here as the information at issue is not

13   one of public interest, which is required for it to apply. To prevail, a plaintiff must show “that

14   the act or acts of which the plaintiff complains were taken in furtherance of the [defendant’s]

15   right of petition or free speech . . . in connection with a public issue.” Hilton, 599 F.3d at 903

16   (internal quotations omitted). Under California law, decades-old personal information about a

17   private citizen’s activities in high school is not a “public issue.” See Weinberg v. Feisel, 110

18   Cal. App. 4th 1122, 1132 (2003) (a matter “of concern to the speaker and a relatively small,

19   specific audience is not a matter of public interest”); Rivero v. Am. Fed’n of State, County,

20   Mun. Emps., 105 Cal. App. 4th 913 (2003) (Matters of public interest must concern a person or

21   entity “in the public eye,” “conduct that could directly affect a large number of people,” or “a

22   topic of widespread public interest.”).

23          Because the information at issue here – decades-old images and information regarding

24   private citizen’s – is not a public issue, Classmates’ anti-SLAPP motion will not prevail.

25   \\\

26   \\\

27   \\\

28   \\\


     PLAINTIFFS’ OPPOSITION TO MOTION                  5                      NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
              Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 7 of 9



1                           e)      The Copyright Act does not protect Classmates from Plaintiffs’
                                    claims.
2

3           The Copyright Act does not apply because it is the information and images of plaintiffs
4    which are at issue (not the yearbooks) and cannot be copyrighted. When a defendant does not
5    hold copyright in a work, there is no preemption. See KNB Enterprises v. Matthews, 78 Cal. App.
6    4th 362 (2000) (finding no copyright preemption and stating, “[w]e do not believe a [California
7    right to publicity] claim is preempted under Fleet [v. CBS, Inc., 50 Cal. App. 4th 1911 (1996)]
8    where, as here, the defendant has no legal right to publish the copyrighted work.”) Because
9    Classmates did not obtain permission from the copyright holders before it extracted names,
10   photographs, and likenesses from yearbooks, the Copyright Act does not apply to preempt
11   Plaintiffs’ claims. Compl. ¶ 61.
12                  2.      Resolution of Classmates’s motion to dismiss involves factual issues.
13          The Ninth Circuit has repeatedly stated that discovery is appropriate even when a Rule
14   12(b) motion is pending whenever, as here, the motion raises factual issues. Wagh v. Metris
15   Direct, Inc., 363 F.3d 821, 829 (9th Cir. 2003), overruled on other grounds, Odom v. Microsoft
16   Corp., 486 F.3d 541, 551 (9th Cir. 2007) (en banc). Where the discovery sought is relevant to
17   the basis for the potentially dispositive motion, the Ninth Circuit has found that it can be an
18   abuse of discretion for a court to prevent a party from conducting such discovery. See Alaska
19   Cargo Transport, Inc. v. Alaska R.R. Corp., 5 F.3d 378, 383 (9th Cir. 1993) (abuse of
20   discretion to stay discovery relevant to potentially dispositive motion to dismiss).
21          Classmates’ Motion to Dismiss and to Strike raises numerous factual issues requiring
22   discovery:
23         Classmates asserts that it is protected by the CDA. Immunity under the CDA depends
24          on the following factual issues: (1) whether Classmates received communications from
25          yearbook authors indicating they intended the content to be posted online; (2) the
26          degree of Classmates’ agency in selecting which yearbooks to copy; and (3) the extent
27          and nature of Classmates’ design choices in creating records and promotional messages.
28          See Batzel v. Smith, 333 F.3d 1018, 1034 (9th Cir. 2003); Fair v. Roommates, 521 F.3d


     PLAINTIFFS’ OPPOSITION TO MOTION                 6                      NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
             Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 8 of 9



1          1157 (9th Cir. 2008).
2         Classmates asserts copyright preemption. This implicates: (1) whether Classmates holds
3          copyright in yearbooks or asks permission from copyright holders; and (2) whether the
4          design and implementation of Classmates’ advertising scheme is such that it does injury
5          to Plaintiffs’ personas, rather than merely republishing a copyrighted work. See
6          Downing v. Abercrombie Fitch, 265 F.3d 994 (9th Cir. 2001).
7         Classmates asserts Plaintiffs have not alleged injury. This implicates the economic
8          value Classmates’ places on its use of Plaintiffs’ likenesses, which may be revealed via
9          internal communications on marketing strategy; communications with investors; and
10         clickthrough and conversion rates on advertisements using the Plaintiffs’ likenesses. See
11         Fraley v. Facebook, Inc., 830 F. Supp. 2d 785, 806-07 (N.D. Cal. 2011).
12        Classmates asserts the pop-up messages, webpages, buttons, and banner ads on its
13         website do not constitute “advertising.” This implicates the visual design and website
14         flow of all on-site marketing material deployed by Classmates, only a portion of which
15         is represented in the Complaint, and the full scope of which can be known only via
16         discovery.
17        Classmates asserts its conduct is protected by the First Amendment, which implicates
18         whether Classmates had a commercial purpose in creating the records and
19         advertisements giving rise to this complaint. Conclusively determining Classmates’
20         intentions may require discovery of its internal communications. See, e.g., Fraley, 830
21         F. Supp. 2d at 804-05.
22        Classmates asserts, incorrectly, that Plaintiffs are subject to its TOS. This raises the
23         questions of whether the TOS is procedurally and substantively unconscionable, and
24         whether the TOS effectively puts users on constructive notice of its terms. Resolving
25         these questions requires facts about: (1) the design, presentation, and wording of the
26         messages giving notice of the TOS; (2) how often users click the TOS hyperlink and
27         review the TOS before creating an account; (3) to what extent users who have created
28         Classmates accounts are in fact aware of the arbitration provision; and (4) whether and


     PLAINTIFFS’ OPPOSITION TO MOTION                7                      NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
              Case 3:20-cv-09203-EMC Document 33 Filed 04/16/21 Page 9 of 9



1           with what frequency Classmates’ users have effectively made use of the opt-out clause.
2           See Mohamed v. Uber Techs., Inc., 836 F.3d 1102, 1111 (9th Cir. 2016).
3           If the Court were inclined to grant Classmates’ motion to dismiss on any of the bases
4    Classmates asserts, the Court should first allow discovery.
5    IV.    CONCLUSION
6           For all of the above reasons, Classmates’s motion to stay discovery should be denied.
7    Respectfully submitted,                              MORGAN & MORGAN
                                                          COMPLEX LITIGATION GROUP
8

9    Dated: April 16, 2021                        By:              /s/ Michael F. Ram
10
                                                          Michael F. Ram (SBN 104805)
11                                                        mram@forthepeople.com
                                                          Marie N. Appel (SBN 187483)
12                                                        mappel@forthepeople.com
                                                          MORGAN & MORGAN
13
                                                          COMPLEX LITIGATION GROUP
14                                                        711 Van Ness Avenue, Suite 500
                                                          San Francisco, CA 94102
15                                                        Telephone: (415) 358-6913
                                                          Telephone: (415) 358-6293
16

17                                                        Benjamin R. Osborn (appearing Pro Hac
                                                          Vice)
18                                                        102 Bergen Street
                                                          Brooklyn, NY 11201
19
                                                          Phone: (347) 645-0464
20                                                        Email: ben@benosbornlaw.com

21                                                        Attorneys for Plaintiffs
                                                          and the Proposed Class
22

23

24

25

26

27

28



     PLAINTIFFS’ OPPOSITION TO MOTION                8                      NO. 3:20-CV-09203-EMC
     TO STAY DISCOVERY
